Citation Nr: 0629923	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  99-22 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patellae of the left knee.

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patellae of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for a right ankle disability.

4.  Entitlement to a separate rating for a right ankle scar.

5.  Entitlement to an increased rating for gastritis with 
esophageal reflux, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel  


INTRODUCTION

The veteran served on active duty from June 1976 to May 1994, 
and had 2 years of prior active service.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision of the RO that denied 
disability ratings in excess of 10 percent for service-
connected chondromalacia patellae of the left knee, 
chondromalacia patellae of the right knee, a right ankle 
disability, and that denied a compensable rating for 
gastritis with reflux.

In February 2000, the RO increased the disability evaluation 
to 10 percent for gastritis with reflux, effective 
January 14, 1997.

Because higher evaluations are available for gastritis with 
reflux, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2001 and again in February 2005, the Board 
remanded the matters for additional development.



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by X-ray 
evidence of osteoarthritis, and limitation of flexion to 106 
degrees with consideration of functional loss due to pain; 
but without limitation of extension, instability, or 
subluxation.

2.  The veteran's right knee disability is manifested 
primarily by X-ray evidence of degenerative joint disease, 
full extension, and limitation of flexion to 115 degrees with 
consideration of functional loss due to pain; instability, 
subluxation, or functional impairment equivalent to a 
limitation of flexion to 30 degrees, or a limitation of 
extension to 20 degrees have not been demonstrated.

3.  The veteran's right ankle disability is manifested by 
moderate limitation of motion with consideration of 
functional factors, X-ray evidence of degenerative joint 
disease, and a 7 cm. tender scar.

4.  The veteran's gastritis with reflux is manifested 
primarily by constant epigastric burning and daily heart burn 
with severe reflux, accompanied by arm and shoulder pain that 
is productive of considerable impairment of health; material 
weight loss, hematemesis, melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patellae of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patellae of the right knee are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261.

3.  The criteria for a disability rating in excess of 10 
percent for limitation of motion of the right ankle are not 
met, but the criteria for a 10 percent rating for a tender 
scar on the right ankle, are met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5015, 5271, 7804 (2002 & 
2006).

4.  The criteria for a disability rating of 30 percent for 
gastritis with reflux are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7346 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

Through July 2003, March 2005, and May 2006 letters, the RO 
notified the veteran of the applicable rating criteria for an 
increased rating, and the evidence needed to meet the 
criteria.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's March 2005 letter notified the veteran of what evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The March 2005 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The May 2006 letter provided the veteran with notice as to an 
effective date for any award of increased benefits on appeal 
for service-connected disabilities.  The claims were not 
readjudicated after this notice, but there is no prejudice 
from the timing deficiency, because no effective dates are 
being set in this decision.  The claims that are denied, 
obviously do not entail the setting of an effective date.  
For the claims that are granted, effective dates will be set 
in future decisions by the RO.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Chondromalacia Patellae of Each Knee

The veteran's chondromalacia patellae (previously rated as 
patellofemoral pain syndrome) for each knee is separately 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5014, as osteomalacia.  A hyphenated 
diagnostic code reflects a rating by analogy.  38 C.F.R. 
§ 4.20 (2006).

Pursuant to Diagnostic Code 5014, osteomalacia is evaluated 
on the basis of limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a.

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings can be 
provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has also held that separate ratings can 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

Left Knee

Arthroscopy of the veteran's left knee in May 1997 revealed a 
degenerative left knee; a posterior horn lateral meniscus 
tear was debrided to smooth contour.

The report of a November 1998 VA examination reveals 
complaints of knee pain, weakness, stiffness, and swelling, 
with daily flare-ups.

Regarding flexion, the November 1998 VA examiner found 
flexion limited to 120 degrees in the left knee.  In June 
2001, flexion of the left knee was limited to 116 degrees.  
In an August 2005 addendum, the September 2002 VA examiner 
found increased pain on resisted motion of the veteran's left 
knee, causing an additional 10 degree loss in the range of 
flexion.

X-rays taken of the veteran's left knee in December 2004 
revealed mild, early osteoarthritis in the knee joint.

The provisions of 38 C.F.R. § 4.59 provide that symptomatic 
arthritis will be evaluated as warranting at least the 
minimum compensable evaluation.  Lichetenfels v. Derwinski, 1 
Vet. App. 484 (1991).

Here, there is no evidence of limited extension of the 
veteran's left knee.

Regarding flare-ups, the veteran has reported that his left 
knee swells with walking and climbing stairs, which restricts 
his activities of daily living.  He denied fatigability or 
weakness.  The September 2002 examiner found pain with 
motion.  The veteran did not report any incapacitating 
episodes.

Even with consideration of functional factors and painful 
motion, there is no indication that the veteran has 
limitation of flexion that meets or approximates the criteria 
for a higher evaluation.  Given the additional 10 degree 
range-of-motion loss in flexion, as noted in the August 2005 
addendum, his most severe limitation of flexion is equivalent 
to 106 degrees in flexion.  This limitation does not meet the 
criteria for an evaluation in excess of 10 percent.  
Diagnostic Code 5260.  This finding supports a conclusion 
that the veteran does not have additional limitation of 
motion due to functional factors that would support a higher 
rating.

The veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  Accordingly, 
a separate rating for limitation of left knee extension is 
not warranted, even with consideration of functional factors.  
The August 2005 addendum noted that the additional 10 degree 
range-of-motion loss due to increased pain on resisted motion 
was in flexion only, not extension.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.

The veteran has not been found to have instability or 
subluxation on VA examinations, and he has not reported any 
instability or subluxation of the left knee.  Accordingly, a 
separate rating under Diagnostic Code 5257 for instability or 
subluxation of the left knee is not warranted.



Right Knee

Regarding flexion, the November 1998 VA examiner found 
flexion limited to 130 degrees for the right knee without 
discomfort.  In June 2001, flexion of the right knee was 
limited to 125 degrees.  In September 2002, flexion was not 
limited, but full, to 140 degrees with pain.  In an August 
2005 addendum, the September 2002 VA examiner found increased 
pain on resisted motion of the veteran's right knee, causing 
an additional 10 degree range-of-motion loss in flexion.

X-rays taken of the veteran's right knee in June 2001 
revealed stable, minimal degenerative joint disease of the 
right knee. 

As noted above, the provisions of 38 C.F.R. § 4.59 provide 
that symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.

There is no evidence of limited extension of the veteran's 
right knee.

Regarding flare-ups, the September 2002 examiner found pain 
with motion.  The veteran did not report any incapacitating 
episodes.  He denied fatigability or weakness.

Even with consideration of functional factors and painful 
motion, there is no indication that the veteran has 
limitation of flexion that meets or approximates the criteria 
for a higher evaluation.  Given the additional 10 degree 
range-of-motion loss in flexion, as noted in the August 2005 
addendum, his most severe limitation of flexion is equivalent 
to 115 degrees in flexion.  This limitation does not meet the 
criteria for an evaluation in excess of 10 percent.  
Diagnostic Code 5260.  The evidence reflects that the veteran 
does not have additional limitation of motion due to 
functional factors that would support a higher rating.
 
The veteran has been reported able to achieve a normal range 
of extension, that is, extension to 0 degrees.  As noted 
above, a separate rating for limitation of right knee 
extension is not warranted, even with consideration of 
functional factors.  The August 2005 addendum noted that the 
additional 10 degree range-of-motion loss due to increased 
pain on resisted motion was in flexion only, not extension.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

The veteran has not been found to have instability or 
subluxation on VA examinations, and he has not reported any 
instability or subluxation of the right knee.  Accordingly, a 
separate rating under Diagnostic Code 5257 for instability or 
subluxation of the right knee is not warranted.

B.  Right Ankle Disability

Service connection has been established for right ankle 
sprain with calcaneal spur, effective June 1994.

The 10 percent disability rating has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes 5015-5271.  A hyphenated 
diagnostic code reflects a rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27).

Pursuant to Diagnostic Code 5015, benign new growths of bones 
are evaluated on the basis of limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a.

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The normal ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of an ankle warrants a 10 percent evaluation.  A 
20 percent rating requires marked limitation of motion, and 
is the maximum rating under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

X-rays taken of the veteran's right ankle in February 1996 
revealed the presence of two orthopedic screws that extend 
through the medial malleolus diagonally into the distal right 
tibia.  An ankle brace was issued to the veteran in January 
1997.

The report of a November 1998 VA examination reveals 
complaints of ankle pain, weakness, stiffness, and swelling 
of the right ankle, with daily flare-ups lasting from one to 
two hours.

The range of motion of the veteran's right ankle in November 
1998 was to 10 degrees on dorsiflexion, and to 30 degrees on 
plantar flexion, with pain manifested on the range of motion.  
In June 2001, dorsiflexion was limited to 6 degrees, and 
plantar flexion was limited to 40 degrees, with painful 
motion.  The September 2002 VA examiner found a full range of 
ankle motion, with dorsiflexion to 25 degrees and plantar 
flexion to 40 degrees, but with an additional 5 degree range-
of-motion loss due to DeLuca factors.

The June 2001 examiner also noted that X-rays revealed 
moderately severe degenerative joint disease associated with 
the previous ankle fracture.

Regarding flare-ups, the veteran reported that any walking 
activities exacerbated his ankle pain.  Each VA examiner 
found pain with motion.  The veteran did not report any 
incapacitating episodes.

On VA outpatient treatment in April 2003, the veteran was 
noted to have degenerative joint disease of the right ankle, 
but with a normal range of motion and no ligamentous laxity.  
Outpatent treatment records, including records from an 
orthopedic clinic dated through February 2006; contain no 
findings referable to the right ankle.

Even with consideration of functional factors the veteran has 
most of a normal range of right ankle motion.  Given this 
range of motion, the Board is unable to conclude that there 
is more than moderate limitation of motion.

The Board also notes that the June 2001 examiner found 
tenderness over the right medial ankle incisional scar, which 
was 7.5 centimeters in length, at the head of the palpable 
screws; and tenderness to palpation over the right calcaneal 
region, where a spur was reported to be present.  The 
September 2002 examiner described the scar as well healed, 
but noted pain in the area of the scar.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002) (in effect prior to August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or for scars that were superficial, 
poorly nourished with repeated ulcerations, under 38 C.F.R. § 
4.118, Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  For a scar 
that is not on the head, face, or neck to be rated 10 percent 
disabling, the scar would have to have an area exceeding 6 
square inches or 39 square centimeters, or there would have 
to be limitation of function of a body part affected by the 
scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2006).

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 39 square centimeters to warrant a 
10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7801.

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 929 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.
 
The evidence reflects that the veteran's scar on his right 
ankle is tender on objective examination.  Hence, a separate 
10 percent rating under either version of Diagnostic Code 
7804 is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
The scar is 7 cm. at its longest, and does not limit motion; 
therefore, does not approximate an area in excess of 39 
square cm.  An evaluation in excess of 10 percent is not 
warranted.

C.  Gastritis with Reflux

Service connection has been established for gastritis with 
reflux, effective June 1994.  A current 10 percent disability 
rating has been assigned under Diagnostic Code 7307, 
pertaining to hypertrophic gastritis.

Pursuant to Diagnostic Code 7307, a 10 percent evaluation is 
assigned for chronic hypertrophic gastritis, with small 
nodular lesions and symptoms.  A 30 percent evaluation is in 
order for multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent evaluation is warranted for severe 
hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.113, Diagnostic Code 7307.

Alternatively, the veteran's disability may be evaluated as 
reflux disease under Diagnostic Code 7346.  A 10 percent 
evaluation is warranted for esophageal reflux with two or 
more of the symptoms required for a 30 percent evaluation, 
but of less severity than is required for the 30 percent 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal, arm or shoulder 
pain, all of which are productive of considerable impairment 
of health.  A 60 percent evaluation is in order for symptoms 
of pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

The report of a November 1998 VA examination includes the 
veteran's complaints of trouble with his esophagus since 
1995, and daily epigastric pain.  The examiner diagnosed 
chronic esophageal reflux disease, present without 
radiological findings.

A biopsy in June 2001 revealed chronic gastritis with marked 
activity.

In September 2002, a 24-hour pH monitoring study confirmed 
that the veteran had severe gastroesophageal reflux, and that 
his symptoms were significantly related to the reflux.

The report of a September 2002 VA examination includes the 
veteran's complaints of constant epigastric burning and heart 
burn once a day, lasting 20 to 40 minutes and awakening at 
night.  The veteran denied any history of hematemesis, 
melena, peptic ulcer disease, or abdominal surgery.

The results of further testing in November 2002 showed reflux 
disease with secondary findings consistent with reflux 
disease, including peristaltic disruption and moderate to 
severe tertiary contractions of the esophagus.  Reflux was 
demonstrated to the level of the manubrium.

Records show that the veteran's symptoms of severe 
gastroesophageal reflux disease had worsened after an 
endoscopy procedure in December 2003, possibly due to 
mechanical factors or stopping of his medication for the 
test.

The results of additional testing in March 2004 revealed 
normal gastric emptying, with no evidence for gastroparesis.  
No anatomic deformity was noted besides a 3-centimeter 
regular hiatal hernia.

VA progress notes, dated in October 2005, revealed complaints 
of pain in the veteran's arms and shoulders, which was not 
relieved with current medications and physical therapy.  X-
rays of the shoulders did not reveal any changes in over 11/2  
years.  In February 2006, the veteran reported increased pain 
in his shoulders.

In this case, the evidence shows that the veteran has chronic 
and severe gastritis with reflux.  There are no signs or 
symptoms of eroded areas, ulcerations, or hemorrhages to 
warrant an evaluation in excess of 10 percent under 
Diagnostic Code 7307.

The evidence does reflect an increased severity of the 
veteran's reflux disease and documented hiatal hernia.  The 
most recent treatment records include symptoms of arm and 
shoulder pain, which has not been attributed to any 
particular disability.  

Given the findings of severe gastroesophageal reflux disease 
and a worsening of symptoms after an endoscopy procedure in 
December 2003, together with recent evidence of arm and 
shoulder pain, the Board finds that the evidence more nearly 
approximates the criteria for a 30 percent disability rating 
under Diagnostic Code 7346.  38 C.F.R. § 4.7, 4.21.

The evidence does not reflect material weight loss, 
hematemesis, or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health 
warranting a rating in excess of 30 percent under Diagnostic 
Code 7346.



D.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture, so as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

It does not appear that the veteran is currently employed.  
In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


Reasonable Doubt

In reaching its decisions in this case, the Board has 
considered the doctrine of reasonable doubt, but the evidence 
is not so evenly balanced as to give rise to such doubt, 
except as to the benefits granted in this decision.  
38 U.S.C.A. § 5107(b).










					(CONTINUED ON NEXT PAGE)
ORDER

A disability rating in excess of 10 percent for 
chondromalacia patellae of the left knee is denied.

A disability rating in excess of 10 percent for 
chondromalacia patellae of the right knee is denied.

A disability rating in excess of 10 percent for right ankle 
disability on an orthopedic is denied, 

A separate 10 percent rating for a tender scar of the right 
ankle is granted.

A disability rating of 30 percent for gastritis with reflux 
is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


